Citation Nr: 0107582	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1972 to May 
1974.

This appeal arises from a June 1999 rating decision of the 
Portland, Oregon, Regional Office (RO) which denied service 
connection for right ear hearing loss and tinnitus.  The 
veteran appealed these determinations.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
issue of service connection for right ear hearing loss has 
been obtained.

2.  The audiometric testing of January 1999 does not reveal a 
right ear hearing loss that can be recognized as a disability 
for VA purposes.


CONCLUSION OF LAW

The veteran did not incur a right ear hearing loss disability 
as a result of his military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran filed a claim for service connection for right 
ear hearing loss and tinnitus in October 1998.  His service 
medical records reveal that he was given a physical 
examination in July 1971 in preparation for his entrance into 
active service.  He denied any medical history of hearing 
loss, but acknowledged prior ear, nose, and throat problems.  
The veteran explained that he had an ear defect since birth.  
On examination, his ears and ear drums were found to be 
normal.  Audiometric testing revealed the following results:


Hertz
500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
20
20
20
-
25

The veteran was again given physical examinations in June and 
September 1972 that found no disqualifying defects or 
diseases.  

At an April 1974 separation examination the veteran reported 
a history of ear problems and hearing loss.  The examining 
physician noted a history of a ruptured tympanic membrane at 
birth with defective audio results on acceptance into active 
service.  On examination, the veteran's ears and ear drums 
were normal.  His audiometric testing revealed the following 
results:

Hertz
500
1000
2000
3000
4000
RIGHT
20
20
25
25
30
LEFT
20
20
40
45
40

It was determined by the examiner that the veteran's ear 
trouble and hearing loss had existed prior to him entering 
military service and had no change and was non-symptomatic.

The veteran's Report of Separation from Active Duty (DD 214) 
indicated that the veteran's military occupational specialty 
was an aircraft maintenance specialist.

A VA general medical examination was afforded the veteran in 
January 1999.  His complaints included tinnitus.  The veteran 
acknowledged that he had several head injuries, resulting in 
brief loss of consciousness, including a motorcycle accident 
ten years before and being struck in the head while working 
as a bouncer.  On examination, the tympanic membranes were 
negative.

Also in January 1999, the veteran was given a VA ear 
examination.  He reported that he had worked in aircraft 
maintenance during his military service and was required to 
spend a lot of time on a flight line.  The veteran asserted 
that even though he wore hearing protection he was still 
exposed to significant noise from nearby aircraft.  He first 
noticed hearing loss soon after he left military service, and 
tinnitus sometime in the late 1970's.  The veteran denied any 
other significant noise exposure except during his service in 
the military.  However, his work history revealed 10 to 15 
years intermittent work as a welder, a few years work in an 
auto body and fender shop, and a few years work in a mill.  
He asserted that he had worn hearing protection during these 
jobs, but the examiner concluded that the veteran had been 
exposed to "a lot of noise exposure in these jobs."  The 
veteran denied any problems with his ears as a child, any 
history of ear infections, and any familial-type ear disease.  

On examination, the ears and their tympanic membranes had no 
abnormalities.  There was no significant scarring or 
congenital defect.  There was no evidence of perforation of 
the tympanic membranes.  Audiometric testing revealed:

Hertz
500
1000
2000
3000
4000
RIGHT
10
10
15
15
35
LEFT
20
15
15
25
50

The average decibel loss was 19 decibels in the right ear.  
Speech recognition, using the Maryland CNC scale, was 96 
percent in both ears.  The audiologist noted mild to moderate 
hearing loss in both ears.  The physician conducting the ear 
examination noted impressions of bilateral high frequency 
sensorineural hearing loss and a history of tinnitus.  The 
audiometric results were opined to be fairly typical of 
noise-induced hearing loss.  It was also found that the 
veteran had a great deal of noise exposure in both his 
military and civilian jobs.

The veteran's VA outpatient records dated from the late 
1980's to the present time have also been associated with the 
claims file.  These records primarily describe the veteran's 
treatment of his psychiatric and substance abuse problems.

In his substantive appeal of December 1999, the veteran 
contended that the noise he was exposed to as an aircraft 
mechanic in the military had caused his hearing loss or 
chronically aggravated the level of his hearing loss.  He 
asserted that he had not experienced any hearing problems 
prior to his military service.  While acknowledging he had 
been in post-service vehicular accidents, he denied ever 
receiving any head injuries.  In a separate VA Form 9 
received in August 2000, the veteran contended that his right 
ear hearing loss could not be found to have pre-existed his 
military service based on the provisions of 38 C.F.R. 
§ 3.304(b) (presumption of soundness).  He also argued that 
the compensation examinations of January 1999 were 
inadequate, as the examiners had not been asked to provide a 
medical opinion on the etiology and/or aggravation his 
hearing loss as a result of his military service.


II.  Analysis

Initially, the Board notes that the veteran's claim for 
service connection for right ear hearing loss was denied on 
the basis that this claim was not well-grounded under the 
provisions of 38 U.S.C.A. § 5107(a).  However, in November 
2000, the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000 § 3, Pub. L. 106-475, (to be codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  This act 
introduces several fundamental changes into VA's adjudication 
process.  In effect, this new legislation eliminates the 
requirement that a claimant must present a well-grounded 
claim before the duty to assist him is invoked.  Usually, 
when new procedures that could not have been followed by the 
RO during the pendency of an appeal, and these procedures are 
more favorable to the appellant than those previously in 
effect, further development is in order.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In the present 
case, the Board finds that such development is not necessary 
even when considering changes in the law.  The veteran's 
claim for service connection for right ear hearing loss was 
determined not to be well-grounded based on the provisions of 
38 C.F.R. § 3.385.  These provisions have not been changed by 
the new legislation and are still effective under the new 
law.  That is, if there is no audiometric evidence 
establishing a recognized hearing disability under 38 C.F.R. 
§ 3.385, the claim for service connection must be denied on 
its merits, regardless of whether it otherwise met the 
requirements for a well-grounded claim under the former 
38 U.S.C.A. § 5107(a).  The veteran was informed of the 
requirements of 38 C.F.R. § 3.385 in both the statement of 
the case (SOC) of November 1999 and the supplemental 
statement of the case (SSOC) of June 2000.

According to 38 U.S.C. § 5103A(b)(3), the duty to assist 
requires VA to continue development of records identified in 
the government's possession until it is reasonably certain 
such records do not exist or that further efforts would be 
futile.  In his initial claim for service connection for 
hearing loss in October 1998, the veteran asserted that his 
hearing problems had been treated at the Portland, Oregon, VA 
Medical Center (VAMC) in 1973 and/or 1974.  The RO sent the 
veteran letters in November 1998 indicating the type of 
evidence required to substantiate his claims for service 
connection.  Attached to a notice of disagreement (NOD) 
submitted in September 1999, were completed VA Forms 21-4142 
(Authorization for Release of Information) that identified 
his treatment for hearing loss at the VAMC in Portland, 
Oregon, and VA outpatient clinic in Eugene, Oregon, from 1980 
to the present time.  VA medical records dated from 1980 to 
the present time were requested in April 2000 and received 
that same month.  These records fail to indicate any 
treatment for hearing loss.

The RO has yet to make a determination regarding these 
records whether further development is warranted under the 
provisions of 38 U.S.C. § 5103A(b)(3).  It appears the RO has 
not tried to obtain possible treatment records from the VAMC 
in Portland, Oregon, dated in 1973 and/or 1974.  The RO does 
appear to have complied with notification requirements of 
38 U.S.C. § 5103A(b)(2) in its SOC and SSOC.  However, remand 
for development of the alleged VA treatment records is not 
warranted in the current case.  The veteran has never 
indicated that any of his alleged VA treatment included the 
provision of audiometric testing.  The last audiometric 
testing of record, the VA examination conducted in January 
1999, post-dates his claimed VA treatment.  As discussed 
below, these test results indicate that the veteran does not 
have a recognized right ear hearing loss under the provisions 
of 38 C.F.R. § 3.385.  Without a current, legally 
recognizable hearing loss, he cannot be granted service 
connection.  According to 38 U.S.C. § 5103A(a)(2), VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  As the most recent audiometric 
testing does not confirm a recognized hearing disability 
under 38 C.F.R. § 3.385, the Board finds that evidence of 
prior treatment for the claimed hearing loss would not aid in 
substantiating a claim for service connection. 

Based on the above analysis, and as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. §§  3.303, 3.304.  Service 
connection for impaired hearing shall not be established 
unless hearing status meets pure tone and speech recognition 
criteria.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims (Court) has ruled that 38 C.F.R. § 3.385 
determines when service connection will not be established 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992); see also Hensley v. Brown, 5 Vet. App. 155, 159-160 
(1993).

In the current case, the veteran claims that he was exposed 
to loud noise during his military service as an aircraft 
mechanic.  The Board concedes that, in fact, the veteran was 
exposed to such noise based on the information contained in 
his service records.  However, the objective medical evidence 
from January 1999 clearly shows that he does not currently 
have a right ear hearing loss that is recognized as a 
disability under 38 C.F.R. § 3.385.  Audiometric testing at 
that time revealed that for the right ear no auditory 
threshold was 40 decibels or greater in any of the noted 
frequencies, that there were no auditory thresholds at 26 
decibels or greater in three or more of the noted 
frequencies, or speech recognition scores were not 94 or 
less.  Thus applying a mechanical application of the 
requirements of 38 C.F.R. § 3.385 to the audiometric results 
of the January 1999 testing, the veteran does not have a 
recognizable hearing disability in the right ear that can be 
service-connected.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).

In this case, the January 1999 audiological evaluation 
clearly reveals no current hearing loss that can be 
recognized as a disability for VA purposes.  As the veteran 
does not have a recognized right ear hearing disability at 
the current time, consideration of the provisions of 
38 C.F.R. § 3.304(b) is not warranted.  In addition, the 
issue of whether or not the VA examination provided an 
adequate opinion on etiology is also irrelevant.  The veteran 
should, of course, request VA to reopen this claim for 
service connection if at any time in the future new 
audiometric testing meets the requirements of 38 C.F.R. 
§ 3.385.  See 38 C.F.R. § 3.156(a) (2000).  His case would 
then be evaluated based on the law and evidence in effect at 
that time.


ORDER

Service connection for a right ear hearing loss is denied.


REMAND

The several fundamental changes to VA's adjudication process 
resulting from the Veterans Claims Assistance Act of 2000 
have been discussed in the above decision.  See Veterans 
Claims Assistance Act of 2000 § 3, Pub. L. 106-475, (to be 
codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  
In effect, this new legislation eliminates the requirement 
that a claimant must present a well-grounded claim before the 
duty to assist him is invoked.  According to the supplemental 
statement of the case (SSOC) issued in June 2000, the RO 
found the claim for service connection for tinnitus to be not 
well-grounded under the provisions of 38 U.S.C.A. § 5107 
existing at that time.  As the new procedures could not have 
been followed by the RO during the pendency of this appeal, 
and as these procedures are more favorable to the appellant 
than those previously in effect, further development is in 
order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  38 U.S.C. §  5103A(d).

Discussed in the above decision were the veteran's 
allegations of VA treatment for his hearing problems and 
tinnitus by the VAMC in Portland, Oregon, and VA outpatient 
clinic in Eugene, Oregon, as early as 1973.  While the RO has 
done substantial development regarding the veteran's VA 
treatment records, a review of the claims file indicates that 
the RO has not specifically requested treatment records from 
1973 or 1974.  Nor has the RO determined if further 
development of these records is warranted under the new 
provisions of 38 U.S.C. § 5103A(b)(3).  On remand, the RO 
must request that the identified VA medical facilities 
provide copies of all the veteran's treatment records, to 
include any treatment for tinnitus in 1973-74 and 1980 to the 
present time.

The veteran was provided with a VA compensation examination 
in January 1999.  While the examiner noted he had access to 
VA treatment records, he specifically acknowledged that he 
had not had an opportunity to review the veteran's service 
medical records.  This examiner also discussed the etiology 
of the current hearing loss, however, he failed to provide an 
opinion on whether the veteran currently suffered from 
tinnitus and, if so, was this tinnitus etiologically related 
to his military service.  Therefore, this examination is 
inadequate regarding the evaluation of the claim for service 
connection for tinnitus.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  On remand, the veteran should be provided 
with a new examination that answers these relevant questions.

The Board takes this opportunity to inform the veteran and 
any representative that a competent medical nexus opinion is 
required to substantiate his claim that any current tinnitus 
is related to his military service.  Without such medical 
evidence, his claim will likely be denied.  The Board further 
notes that it is the veteran's responsibility to present and 
support a claim for benefits, to include providing 
information on pertinent medical records and reporting for a 
requested VA examination.  38 U.S.C. § 5107(a).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
tinnitus.  Based on his response, the RO 
should attempt to procure copies of all 
treatment records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  The RO 
should specifically request copies of all 
treatment records from the VAMC in 
Portland, Oregon, and VA outpatient 
clinic in Eugene, Oregon.  This request 
should note the veteran's claimed 
treatment for tinnitus in 1973 and/or 
1974, and 1980 to the present time.  If 
records of such treatment cannot be 
located by the VA medical facilities, 
then they should be requested to provide 
a negative response for the record.  
Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded appropriate VA examinations to 
determine the current nature and etiology 
of any demonstrated tinnitus.  All 
indicated testing in this regard should 
be performed and the claims folder should 
be made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any 
demonstrated tinnitus is the result of, 
or was chronically aggravated by, a 
disease or injury (specifically, alleged 
exposure to loud noise) in active 
service.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report should be typed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should again 
review the veteran's claim for service 
connection for tinnitus.  If any benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished a SSOC.  This SSOC must 
specifically inform the veteran and any 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claims.  See 
38 U.S.C. § 5103(a).  The veteran and any 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



